DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 132-145, 149, and 150 directed to polymeric particles in the reply filed on 16 September 2021 is acknowledged.

Status of the Claims
Claims 132-151 are pending.
Claims 146-148 and 151 are withdrawn from consideration as being directed to non-elected inventions.
Claims 132-145, 149, and 150 are presented for examination.
Claims 132-145, 149, and 150 are rejected.

Priority
The instant application is a Continuation of earlier application 15/520,796 filed 20 April 2017, now U.S. Patent 10,583,091, which is a National Stage entry of International application PCT/US2015/057194 filed 23 October 2015, which claims the benefit of Provisional US application 62/067,744 filed 23 October 2014.

Claim Rejections - 35 USC § 103

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 132-135, 137, 138, 143-145, 149, and 150 are rejected under 35 U.S.C. 103 as being unpatentable over Troiano (U.S. PGPub. 2013/0302433).
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.  In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  Claims 149 and 150 incorporate a generic small-molecule drug into the cores of earlier claims.
Troiano describes therapeutic nanoparticles which combine an active or therapeutic agent with a polymer such as the instantly claimed and elected PLGA.  [0006].  Troiano indicates that id., Troiano indicates that a wide variety of therapeutic active agents, including the instantly claimed nucleic acids such as siRNA molecules as well as any of a variety of small-molecule drugs are incorporable into the PLGA polymeric core, as well as combinations thereof, addressing the payload limitations of instant Claims 132, 149, and 150.  [0168-71].  Amphiphilic compounds usefully included as the amphiphilic layer surrounding the core include lecithin of instant claims 137 and 138.  [0151].  Troiano indicates that these nanoparticles are usefully formulated into pharmaceutical compositions by their combination with pharmaceutically acceptable carriers.  [0173].
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation.  Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989).  Where, as here, the reference does not provide any motivation to select this specific combination of a PLGA/cationic lipid polymeric core containing both small molecule and siRNA active agents, surrounded by an amphiphilic shell of, among others lecithin in a pharmaceutically acceptable carrier, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have selected various combinations of various disclosed a PLGA/cationic lipid polymeric core containing both small molecule and siRNA active agents, surrounded by an amphiphilic shell of, among others lecithin in a pharmaceutically acceptable carrier from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.”

Claims 132-135, 137-139, 143-145, 149, and 150 are rejected under 35 U.S.C. 103 as being unpatentable over Troiano as applied to Claims 132-135, 137, 138, 143-145, 149, and 150 above, and further in view of Ashok (Beena Ashok, et al, In Vitro Characterization of PEGylated Phospholipid Micelles for Improved Drug Solubilization: Effects of PEG Chain Length and PC Incorporation, 93 J Pharm Sci. 2476 (2004))(of record in parent ‘796 application).
see Troiano [0082, 87], the use of PEGylated phospholipids such as the 1,2-distearoyl-sn-glycero-3-phosphoethanolamine conjugated to either of PEG-3000 or PEG-5000 encompassed by instant Claim 139.
However, Ashok indicates that using PEGylated phospholipids, including each of the instantly claimed DPSE-PEG-3000 and DSPE-PEG-5000, offers benefits over conventional micelles by virtue of their lower CMC and their ability to solubilize large concentrations of water-insoluble micelle components.  (Pg. 2477).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the instant application to have used either of the DPSE-PEG-3000 or DSPE-PEG-5000 of the instant claims as taught by Ashok as the phospholipid shell of the compositions of Troiano because Troiano explicitly indicates that phospholipids are suitable for providing the exterior shells surrounding the insoluble polymeric agent-containing core described therein, but also because as taught by Ashok the use of PEGylated phospholipids such as the instantly claimed DPSE-PEG-3000 and DSPE-PEG-5000 would be expected to improve the solubility of such insoluble cores when used as a surrounding micelle.  Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (indicating that "Reading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.”).  Also, the strongest rationale for combining references is a recognition, expressly In re Sernaker, 702 F.2d 989, 994-95 (Fed. Cir. 1983).  Here, use of PEGylated phospholipids such as the instantly claimed DPSE-PEG-3000 or DSPE-PEG-5000 would not only represent the selection of a component known to provide the desired encapsulating utility described by Troiano, but would also be expected to improve the solubility of the otherwise insoluble payload contained therein.

Claims 132-139, 141, 143-145, 149, and 150 are rejected under 35 U.S.C. 103 as being unpatentable over Troiano and Ashok as applied to Claims 132-135, 137-139, 143-145, 149, and 150 above, and further in view of Zhao (U.S. P.G.Pub. 2011/0305769).
Troiano and Ashok, discussed in greater detail above, suggests PLGA/polycationic compound polymeric cores containing both small molecule and siRNA active agents, surrounded by an amphiphilic lecithin/DPSE-PEG-3000/DSPE-PEG-5000 shell, but does not describe the cationic lipid as either DOTAP or DOTMA encompassed by instant Claims 136 and 141.
However, Zhao indicates that at the time of the instant application, each of DOTAP and DOTMA were alternative cationic lipids known to be employed in the formulation of DNA/small molecule therapeutic nanoparticles when combined with each of non-cationic lipids such as lecithin and PEGylated lipids including PEG-ceramides, with advantages to such an approach including but not being limited to the increased cellular uptake and loading of DNA agents formulated in such a manner.  [0002; 0044-47; 0052-64; 0280-81; 0306; 0311; 0455].
It would have been prima facie obvious to one having ordinary skill in the art at the time of the instant application to have used either of the either DOTAP or DOTMA of the instant prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (indicating that "Reading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.”).  Also, the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.  In re Sernaker, 702 F.2d 989, 994-95 (Fed. Cir. 1983).  Here, Zhao teaches the advantages to such an arrangement include each of increased agent loading and cellular uptake of DNA actives so formulated.

Claims 132-145, 149, and 150 are rejected under 35 U.S.C. 103 as being unpatentable over Troiano, Ashok, and Zhao as applied to Claims 132-139, 141, 143-145, 149, and 150 above, and further in view of Dande (U.S. P.G.Pub. 2009/0263407).
Troiano, Ashok, and Zhao, discussed in greater detail above, suggests PLGA/DOTAP or DOTMA polymeric cores containing both small molecule and siRNA active agents, surrounded by a shell combining non-cationic lipids such as lecithin with cationic lipids such as either of DPSE-PEG-3000/DSPE-PEG-500, and a PEGylated lipid such as a PEG-ceramide, but does not 
However, Dande establishes that palmitoyl-mPEG-5000-Ceramide, synonymous with the instantly claimed N-palmitoyl-sphingosine-1-{succinyl[methoxy(polyethylene glycol)5000]}, was at the time of the instant application a PEG-ceramide known to be usefully employed in combination with cationic lipids and non-cationic lipids to formulate cationic-based luipid encapsulation systems for the delivery of DNA therapeutic agents, either alone or in combination with additional small-molecule therapeutic agents.  [0003; 0030-34; 0039; 0135-37; 239-240; 0286].
It would have been prima facie obvious to one having ordinary skill in the art at the time of the instant application to have used palmitoyl-mPEG-5000-Ceramide of the instant claims as taught by Dande as the PEG-ceramide of the compositions of Troiano, Ashok, and Zhao because Zhao explicitly describes PEG-ceramides as suitable representative PEGylated lipids for use in formulating such nanoparticle delivery systems.  Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (indicating that "Reading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.”).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 132-145, 149, and 150 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,583,091 in view of Troiano, Ashok, Zhao, and Dande, discussed in greater detail above. The ‘091 Claims, also directed to polymeric nanoparticles combining PLGA polymers, nucleic acids, and a cationic lipid core coated by an amphiphilic shell of cationic, non-cationic, and PEGylated lipids overlapping those of the instant claims, differ from the instant claims by virtue of a distinct cationic lipid in the core, which each of the Troiano, Ashok, Zhao, and Dande stablish represent the substitution of an alternative cationic lipid known to be useful in the formulation of nanoparticle DNA delivery compositions, and therefore obvious thereby.  See KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)) (indicating that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”), see also In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (Generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose).

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613